   1   Michael A. Jones, State Bar #27311
       Philip J. Giles, State Bar #30340
   2   David B. Nelson, State Bar #34100
       ALLEN BARNES & JONES, PLC
   3   1850 N. Central Ave., Suite 1150
       Phoenix, Arizona 85004
   4   Ofc: (602) 256-6000
       Fax: (602) 252-4712
   5   Email mjones@allenbarneslaw.com
               pgiles@allenbarneslaw.com
   6           dnelson@allenbarneslaw.com

   7   Attorneys for Debtors

   8
                                  UNITED STATES BANKRUPTCY COURT
   9
                                          DISTRICT OF ARIZONA
  10
       In re:                                       Chapter 11
  11
       SILVERADO STAGES INC., et al.,               Case No. 2:18-bk-12203-MCW
  12
                       Debtors.
  13
       This filing applies to:                      Case No. 2:18-bk-12203-MCW
  14                                                Case No. 2:18-bk-12205-DPC
                                                    Case No. 2:18-bk-12207-BKM
  15            ALL DEBTORS                         Case No. 2:18-bk-12209-MCW
                SILVERADO STAGES INC.               Case No. 2:18-bk-12210-MCW
  16            SILVERADO CHARTER                   Case No. 2:18-bk-12213-EPB
                SERVICES, LLC                       Case No. 2:18-bk-12215-BKM
  17            MICHELANGELO LEASING INC.           Case No. 2:18-bk-12218-EPB
  18            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC            MOTION FOR ORDER AUTHORIZING
  19            SILVERADO STAGES NC, LLC            AND DIRECTING JOINT
                SILVERADO STAGES NV, LLC            ADMINISTRATION AND USE OF
  20                                                CONSOLIDATED CAPTION
                SILVERADO STAGES AZ, LLC
  21

  22            Pursuant to Fed. R. Bankr. P. 9006 and LBR 9013-1(h), Silverado Stages, Inc.,
  23   Silverado Stages CC, LLC, Silverado Stages SC, LLC, Silverado Stages NC, LLC, Silverado
  24   Stages NV, LLC, Silverado Stages AZ, LLC, Silverado Charter Services, LLC, and
  25   Michelangelo Leasing Inc., debtors and debtors-in-possession (collectively, the “Debtors”), in
  26   the above-captioned Chapter 11 cases (collectively, the “Cases”), hereby request entry of an
  27   order substantially in the form attached hereto as Exhibit “A” authorizing and directing joint
  28   administration of the Cases and the use of a consolidated caption. This Motion is brought on

       {00129264 3}
Case 2:18-bk-12203-MCW            Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17         Desc
                                  Main Document    Page 1 of 8
   1   expedited notice pursuant to Federal Rule of Bankruptcy Procedure 2002 and Local Rules 4001-

   2   4 and 9013(h) to ensure that the Cases move forward together to reduce administrative expenses

   3   and protect the Debtors’ bankruptcy estates for the benefit of creditors.1 The Debtors are

   4   affiliated entities with Chapter 11 proceedings initiated contemporaneously with this Court.

   5   This Motion is supported by the Declaration of Brian Hunt, Chief Executive Officer, in Support

   6   of Debtors’ First Day Filings (“Declaration”) filed contemporaneously herewith. This Motion

   7   is supported by the following Memorandum of Points and Authorities.

   8   I.      JURISDICTION, VENUE, AND BACKGROUND

   9           1.      The Debtors each filed voluntary petitions for relief in the District of Arizona

  10   under Chapter 11 on October 5, 2018. The Debtors continue to operate their businesses as

  11   Debtors-in-possession in accordance with Code §§ 1107 and 1108.

  12           2.      This Court has jurisdiction over the Cases under 28 U.S.C. §§ 157 and 1334.

  13   This Motion is a core proceeding related to the administration of the bankruptcy estates under

  14   28 U.S.C. § 157(b)(2)(A).

  15           3.      The statutory predicate for the relief requested in this Motion is Code § 105(a)

  16   and Rule 1015.

  17           4.      The Debtors are affiliated entities, share common management, and collectively

  18   operate a service-oriented passenger transportation business known as “Silverado Stages”.

  19           5.      The Debtors maintain their headquarters and principal place of business in

  20   Phoenix, Arizona, specifically at 2239 N. Black Canyon Hwy Phoenix, AZ 85009.

  21   Accordingly, venue for these Cases is proper in this District under 28 U.S.C. §§ 1408 and 1409.

  22           6.      No trustee or examiner has been appointed in this case, nor has an official

  23   committee of unsecured creditors been established.

  24   ///

  25   ///

  26   ///

  27

  28   1
        Unless otherwise indicated, all Chapter, Section and Rule references are to the Bankruptcy Code (“Code”), 11
       U.S.C. §§ 101-1532, and to the Federal Rules of Bankruptcy Procedure 1001-9037 (“Rules”).
       {00129264 3}                              2
Case 2:18-bk-12203-MCW           Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17                       Desc
                                 Main Document     Page 2 of 8
   1   II.      RELIEF REQUESTED

   2            7.    In support of this Motion, the Debtor incorporates by this reference the factual

   3   statements contained in the contemporaneously filed Declaration.

   4            8.    The Debtors seek entry of an order authorizing and directing joint administration

   5   of the Cases and use of a consolidated caption.

   6            9.    Rule 1015(b) authorizes courts to jointly administer bankruptcy proceedings if

   7   the debtor entities are affiliated entities with proceedings pending in the same court.

   8   Specifically, Rule 1015(b) provides in relevant part:

   9                  If a joint petition or two or more petitions are pending in the same court by
                      or against . . a debtor and an affiliate, the court may order a joint
  10                  administration of the estates.

  11            10.   For logistics and judicial efficiency, the Cases should be jointly administered.

  12   Joint administration will eliminate duplicative notices, applications, and orders, thereby saving

  13   considerable time and expense for the Debtors and their estates. Such time and expense will be

  14   better spent maximizing estate assets and formulating a plan of reorganization for payment to all

  15   creditors.

  16            11.   The Debtors request that one file and one docket be maintained for all three

  17   Cases, specifically Case No. 2:18-bk-12203-MCW which is the lowest-numbered of the three

  18   Cases.

  19            12.   Because each of the Cases has been assigned to a different judge, the Debtors

  20   also respectfully request that Case Nos. 2:18-bk-12205-DPC, 2:18-bk-12207-BKM, 2:18-bk-

  21   12213-EPB, 2:18-bk-12215-BKM, and 2:18-bk-12218-EPB be transferred to the Honorable

  22   Judge Madeleine C. Wanslee, to whom the lowest-numbered case has already been assigned.

  23            13.   Finally, the Debtors request that the following consolidated form of caption be

  24   used for all pleadings and orders in these cases:

  25   ///

  26   ///

  27   ///

  28   ///

       {00129264 3}                            3
Case 2:18-bk-12203-MCW         Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17                Desc
                               Main Document     Page 3 of 8
   1   In re:                                          Chapter 11

   2   SILVERADO STAGES INC., et al.,                  Case No. 2:18-bk-12203-MCW
                                                       (Jointly Administered)
   3                   Debtors.

   4   This filing applies to:                         Case No. 2:18-bk-12203-MCW
                                                       Case No. 2:18-bk-12205-DPC
   5            ALL DEBTORS                            Case No. 2:18-bk-12207-BKM
                SILVERADO STAGES INC.                  Case No. 2:18-bk-12209-MCW
   6                                                   Case No. 2:18-bk-12210-MCW
                SILVERADO CHARTER                      Case No. 2:18-bk-12213-EPB
   7            SERVICES, LLC                          Case No. 2:18-bk-12215-BKM
                MICHELANGELO LEASING INC.              Case No. 2:18-bk-12218-EPB
   8            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC
   9
                SILVERADO STAGES NC, LLC
  10            SILVERADO STAGES NV, LLC
                SILVERADO STAGES AZ, LLC
  11

  12            14.    Joint administration will not result in any prejudice to the Debtors’ creditors or
  13   other parties-in-interest. Instead, joint administration serves the best interest of these Debtors’
  14   estates because the issues related to the reorganization of each of the Debtors involve common
  15   ownership, creditor, and management issues. Nearly all of the motions, hearings, and orders in
  16   the Cases will involve the same parties and will affect all of the Debtors. Accordingly, joint
  17   administration will promote judicial economy and ease the burden and expense of administering
  18   the estates.
  19            15.    The relief requested in this Motion is for the joint administration of the Cases
  20   and is not a motion for substantive consolidation of the Debtors’ estates at this time.
  21            WHEREFORE, the Debtors respectfully request that this Court enter an order
  22   approving this Motion and granting the relief requested herein, and such other relief as is just
  23   and proper under the circumstances.
  24            DATED: October 8, 2018.
                                                     ALLEN BARNES & JONES, PLC
  25
                                                   /s/ MAJ #27311
  26                                               Michael A. Jones
                                                   Philip J. Giles
  27                                               David B. Nelson
                                                   1850 N. Central Ave., Suite 1150
  28                                               Phoenix, AZ 85004
                                                   Attorneys for Debtors
       {00129264 3}                               4
Case 2:18-bk-12203-MCW            Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17                Desc
                                  Main Document     Page 4 of 8
                     Exhibit A


Case 2:18-bk-12203-MCW   Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17   Desc
                         Main Document    Page 5 of 8
   1

   2

   3

   4

   5

   6

   7
                                  UNITED STATES BANKRUPTCY COURT
   8
                                          DISTRICT OF ARIZONA
   9
       In re:                                          Chapter 11
  10
       SILVERADO STAGES INC., et al.,                  Case No. 2:18-bk-12203-MCW
  11
                       Debtors.
  12
       This filing applies to:                         Case No. 2:18-bk-12203-MCW
  13                                                   Case No. 2:18-bk-12205-DPC
                                                       Case No. 2:18-bk-12207-BKM
  14            ALL DEBTORS                            Case No. 2:18-bk-12209-MCW
                SILVERADO STAGES INC.                  Case No. 2:18-bk-12210-MCW
  15            SILVERADO CHARTER                      Case No. 2:18-bk-12213-EPB
                SERVICES, LLC                          Case No. 2:18-bk-12215-BKM
  16            MICHELANGELO LEASING INC.              Case No. 2:18-bk-12218-EPB
  17            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC               ORDER AUTHORIZING AND DIRECTING
  18            SILVERADO STAGES NC, LLC               JOINT ADMINISTRATION AND USE OF
                SILVERADO STAGES NV, LLC               CONSOLIDATED CAPTION
  19
                SILVERADO STAGES AZ, LLC
  20

  21            This matter came before the Court pursuant to the Motion for an Order Authorizing and

  22   Directing Joint Administration and Use of Consolidated Caption (“Motion”) filed by Silverado

  23   Stages, Inc., Silverado Charter Services, LLC, Michelangelo Leasing, Inc., Silverado Stages SC,

  24   LLC, Silverado Stages CC, LLC, Silverado Stages NC, LLC, Silverado Stages NV, LLC, and

  25   Silverado Stages AZ, LLC, debtors and debtors-in-possession (collectively, the “Debtors” and

  26   each a “Debtor”), Debtors and Debtors-in-possession in the above-captioned Chapter 11 cases

  27   (“Cases”), and it appearing that the relief requested is in the best interests of the Debtors’

  28   bankruptcy estates, their creditors and all other parties in interest; due and sufficient notice of

       {00129470}
Case 2:18-bk-12203-MCW            Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17             Desc
                                  Main Document    Page 6 of 8
   1   the Motion having been given; it appearing that no other or further notice need be provided; this

   2   Court having jurisdiction to consider the Motion and the relief requested in the Motion under 28

   3   U.S.C. §§ 157 and 1334; consideration of the Motion and the relief requested in the Motion

   4   being a core proceeding under to 28 U.S.C. § 157(b); venue being proper in this District under

   5   to 28 U.S.C. §§ 1408 and 1409; no objections having been filed to the Motion; after due

   6   deliberation at a hearing on October ____, 2018; and sufficient cause appearing therefor,

   7            IT IS HEREBY ORDERED:

   8                1.   The Motion is granted.

   9                2.   The Cases will be jointly administered under Case No. 2:18-bk-2:18-bk-12203-

  10                     MCW, which is the lowest-numbered of the Cases.

  11                3.   Case No. 2:18-bk-12205-DPC; Case No. 2:18-bk-12207-BKM; Case No. 2:18-

  12                     bk-12213-EPB; Case No. 2:18-bk-12215-BKM; and Case No. 2:18-bk-12218-

  13                     EPB will be transferred to the Honorable Madeleine C. Wanslee for joint

  14                     administration with Case No. 2:18-bk-12203-MCW. The caption of the jointly

  15                     administered Cases will read as follows:

  16   In re:                                           Chapter 11

  17   SILVERADO STAGES INC., et al.,                   Case No. 2:18-bk-12203-MCW
                                                        (Jointly Administered)
  18                     Debtors.

  19   This filing applies to:                          Case No. 2:18-bk-12203-MCW
                                                        Case No. 2:18-bk-12205-DPC
  20            ALL DEBTORS                             Case No. 2:18-bk-12207-BKM
                SILVERADO STAGES INC.                   Case No. 2:18-bk-12209-MCW
  21                                                    Case No. 2:18-bk-12210-MCW
                SILVERADO CHARTER                       Case No. 2:18-bk-12213-EPB
  22            SERVICES, LLC                           Case No. 2:18-bk-12215-BKM
                MICHELANGELO LEASING INC.               Case No. 2:18-bk-12218-EPB
  23            SILVERADO STAGES SC, LLC
                SILVERADO STAGES CC, LLC
  24
                SILVERADO STAGES NC, LLC
  25            SILVERADO STAGES NV, LLC
                SILVERADO STAGES AZ, LLC
  26
  27   ///
  28   ///

       {00129470}                                   2
Case 2:18-bk-12203-MCW              Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17         Desc
                                    Main Document     Page 7 of 8
   1                4.   A docket entry will be made on the docket for the other Cases substantially as

   2                     follows:

   3                                  “An order has been entered in this case directing the
                                      procedural consolidation and joint administration of the
   4                                  Chapter 11 cases of Silverado Stages, Inc., and its affiliates.
                                      Accordingly, the docket in Case No. 2:18-bk-12203-MCW
   5                                  should be consulted for all matters affecting this case.”

   6                5.   The consolidation of these Cases is for administrative purposes only and is not a

   7                     substantive consolidation of the Debtors’ Chapter 11 estates. While all other

   8                     filings regarding the Debtors shall be filed in Silverado Stages, Inc., bankruptcy

   9                     2:18-bk-12203-MCW, the Debtors shall file their bankruptcy statements and

  10                     schedules, and any amendments thereto, in their respective bankruptcy case.

  11                     Additionally, proofs of claim filed by creditors of each Debtor shall reflect the

  12                     style and case number of the Debtor to which the claim relates and in whose case

  13                     such claim is to be filed. Separate claims registers shall be maintained for each

  14                     case.

  15                6.   The Debtors are authorized to take all actions necessary to implement the relief

  16                     granted by this Order.

  17                                      DATED AND SIGNED ABOVE

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

       {00129470}                                   3
Case 2:18-bk-12203-MCW              Doc 10 Filed 10/08/18 Entered 10/08/18 13:42:17                Desc
                                    Main Document     Page 8 of 8
